Exhibit 10.1

BRIAN J. RECATTO

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made effective as of December 1,
2008, between OMNI Energy Services Corp., a Louisiana corporation (“OMNI”) and
Brian J. Recatto, a resident of Lafayette, Louisiana (“Employee”). In order to
protect the goodwill of OMNI and in consideration of the premises and the mutual
covenants contained herein, the parties hereby agree as follows:

1.    Employment.    OMNI hereby agrees to employ Employee and Employee hereby
agrees to work for OMNI as President and Chief Executive Officer or such other
salaried, executive position as OMNI and Employee shall mutually agree upon. So
long as Employee is employed by OMNI, Employee shall devote Employee’s skill,
energy and substantially all of his business-related efforts to the faithful
discharge of Employee’s duties as a salaried, exempt employee of OMNI. In
providing services hereunder, Employee shall comply with and follow all
directives, policies, standards and regulations from time to time established by
the Board of Directors of OMNI.

2.    Term of Employment.    Employee’s employment by OMNI pursuant to this
Agreement shall continue in effect until June 30, 2012 (the “Initial Period”),
which shall be automatically extended for additional, successive one year
periods (the “Additional Periods”) commencing on July 1, 2012 unless either
party gives notice of non-renewal as provided for in Section 6(d) or otherwise
terminates this Agreement in accordance with the other provisions of Section 6.

3.    Representations and Warranties.    Employee represents and warrants that
Employee is under no contractual or other restrictions or obligations that will
limit Employee’s activities on behalf of OMNI or will prohibit or limit the
disclosure or use by Employee of any information which directly or indirectly
relates to the business of OMNI or the services to be rendered by Employee under
this Agreement. OMNI acknowledges and consents to Employee’s ownership in CHI
Labor, L.L.C. Nothing in this Agreement shall be construed to prohibit
Employee’s ownership or operation of CHI Labor, L.L.C. during the term of this
Agreement or while the obligations set forth in Sections 7, 8, 9, and 10 are in
effect.

4.    Compensation.    Subject to the provisions of Section 6, Employee will be
entitled to the compensation and benefits set forth in this Section 4.

(a)    During the Initial Period, OMNI shall pay Employee an Annual Base Salary,
payable bi-weekly, in equal bi-weekly installments at a rate equal to
$300,000.00 per year. In each Additional Period, OMNI shall pay to Employee an
Annual Base Salary (not less than $300,000.00 per year) determined by the OMNI
Board of Directors following its annual salary and performance review.
Employee’s Annual Base Salary will be reviewed annually in the second quarter of
each fiscal year of Employee’s employment hereunder, commencing in the second
quarter of fiscal year 2009.



--------------------------------------------------------------------------------

(b)    Employee shall be eligible to receive an annual bonus through OMNI’s
Senior Executive Bonus Plan. In 2008, Employee will be eligible to earn up to
125% of annual salary through achievement of targets to be determined upon board
approval of the 2008 OMNI Business Plan. In lieu of cash, bonus payments may be
in the form of Restricted OMNI Common Stock if mutually agreeable by both
parties. Bonus goals for subsequent years will be developed by the Board, and
presented to Employee before April 1st of each bonus year. If a bonus is awarded
by the Board, it will be paid following the closing of the books and records of
OMNI for the calendar year, but not later than April 1 of the following calendar
year.

(c)    All payments of salary and other compensation to Employee shall be made
after deduction of any taxes required to be withheld with respect thereto under
applicable federal and state laws.

5.    Fringe Benefits; Expenses.

(a)    During his Term of Employment, Employee shall be entitled to participate
in all employee benefit plans sponsored by OMNI and made available for salaried,
exempt employees, including sick leave and disability leave, health insurance
and 401(k) plans. In addition, Employee shall be eligible to participate in
OMNI’s Long Term Incentive Compensation Plan.

(b)    OMNI will reimburse Employee for all reasonable business expenses
incurred by Employee in the scope of Employee’s employment; provided, however,
that Employee must file expense reports with respect to such expenses and
otherwise comply with OMNI’s policies.

(c)    Employee shall be entitled to four (4) weeks paid vacation during each
calendar year (prorated for any partial year) and to paid holidays and other
paid leave set forth in and in accordance with OMNI’s policies in effect for
other salaried, exempt employees. Any vacation not used during a calendar year
may not be used during any subsequent period. Employee shall be compensated for
any unused vacation upon termination of this Agreement for any reason.

(d)    Employee will be entitled to an automobile allowance of $950 per month or
provided with a Company vehicle, mutually agreeable to both parties, during his
employment with the Company.

(e)    Employee shall be eligible to participate in a Long Term Incentive
Program as separately agreed to between the parties.

(f)    Employer will obtain a Key Man Insurance Policy, and Employee shall
cooperate in the obtaining of said policy.

6.    Termination or Non-Renewal of Employment.

(a)    Termination by OMNI Without Cause.    OMNI may terminate Employee’s
employment at any time during the term of this Agreement Without Cause by
delivery of thirty

 

2



--------------------------------------------------------------------------------

(30) days prior written notice to Employee. After such termination of
employment, if Employee is not in breach of his obligations under this
Agreement, OMNI shall pay: (i) the Annual Base Salary then in effect in
semi-monthly payments and in accordance with OMNI’s normal payroll practices for
the remainder of the Initial Period or twelve months, whichever is greater, and
(ii) vacation pay earned but not taken to the date of such termination. If an
annual bonus is awarded pursuant to Section 4(b) hereof, it shall be prorated
through the date of termination and paid in accordance with Section 4(b). Upon
termination of Employee’s employment, Employee shall be deemed to have resigned
from all offices, directorships, and committee positions then held with OMNI or
any Affiliate. Upon termination of Employee’s employment, all options granted
hereunder shall vest immediately.

(b)    Termination by Employee.    Employee may terminate his employment at any
time during the term of this Agreement, and by delivery of thirty (30) days
prior written notice by Employee to OMNI. Promptly after such termination of
employment, OMNI shall pay to Employee an amount equal to the sum of:
(i) Employee’s earned but unpaid Annual Base Salary through the date of
termination of employment at the rate in effect at the time of termination and
(ii) pay for vacation earned but not used through the date of termination. If an
annual bonus is awarded pursuant to Section 4(b) hereof, it shall be prorated
through the date of termination and paid in accordance with Section 4(b). Upon
termination of Employee’s employment, Employee shall be deemed to have resigned
from all offices, directorships, and committee positions then held with OMNI or
any Affiliate.

(c)    Termination for Cause.    If OMNI terminates Employee’s employment for
Cause (by delivering written notice of termination setting forth the event or
events constituting Cause and the effective date of such termination) the
payments due to Employee shall be limited to the amounts described in
Section 6(b)(i) and (ii). Upon termination of Employee’s employment, Employee
shall be deemed to have resigned from all offices, directorships, and committee
positions then held with OMNI or any affiliate.

(d)    Non-Renewal of Employment.    Either OMNI or Employee may elect not to
renew Employee’s employment hereunder at the end of the Initial Period, or at
the end of any Additional Period thereafter, by delivery of sixty (60) calendar
days prior written notice. At the expiration of the employment term, OMNI shall
pay to Employee an amount equal to the sum of: (i) Employee’s earned but unpaid
Annual Base Salary through the date of termination of employment at the rate
then in effect, and (ii) pay for vacation earned but not used through the date
of termination. If an annual bonus is awarded pursuant to Section 4(b) hereof,
it shall be prorated through the date of termination and paid in accordance with
Section 4(b). Upon termination of Employee’s employment hereunder, Employee
shall be deemed to have resigned from all offices, directorships, and committee
positions then held with OMNI or any affiliate.

(e)    Waiver of Claims.    In the event this Agreement is terminated by OMNI
without Cause, Employee agrees to accept, in full settlement of any and all
claims, losses, damages and other demands that Employee may have arising out of
such termination or non-renewal, as liquidated damages and not as a penalty, the
payments and benefits set forth in this Agreement. Employee hereby waives any
and all rights Employee may have to bring any cause of action or proceeding
contesting any such termination or non-renewal, provided, however, that such
waiver shall not be deemed to affect Employee’s rights to enforce any other
obligations of

 

3



--------------------------------------------------------------------------------

OMNI unrelated to employment. Under no circumstances shall Employee be entitled
to any compensation or confirmation of any benefits under this Agreement for any
period of time following Employee’s date of termination if Employee’s
termination is for Cause.

(f)    Death.    If Employee dies during his employment by OMNI under this
Agreement, (i) the Employee’s employment will terminate on the date of his
death, (ii) OMNI will pay to Employee’s estate the remainder of Employee’s
Annual Base Salary at the rate then in effect and any accrued incentive bonus
through the end of the twelfth (12th) calendar month following the month in
which such death occurred, and (iii) Employee’s estate shall be entitled to all
rights and benefits that Employee may have under the terms of OMNI’s Employee
Benefit Plans.

7.    Covenant Not to Compete.

(a)    During Employee’s employment with OMNI or any of its Affiliates and
thereafter during the Covenant Period (as defined in Exhibit “A” attached
hereto), Employee will not engage in or carry on, directly or indirectly, either
in Employee’s individual capacity or as a member of a partnership or as a
shareholder, investor, owner, officer or director of a company or other entity,
or as an employee, agent, associate or consultant of any person, partnership,
corporation or other entity in Texas, Louisiana, Mississippi or any parish or
county thereof (including but not limited to the Parishes and Counties listed on
Exhibit “B”) or the offshore waters within one-hundred (100) miles of the coast
of any such state that directly competes with OMNI’s Restricted Business (as
defined in Exhibit “A” attached hereto), including any services or products
produced, sold, provided, conducted or developed, by the Restricted Business on
the date of termination of Employee’s employment. Employee shall not be deemed
to be in violation of this Section 7(a) based solely on the ownership of less
than five (5%) percent of any class of securities registered under the
Securities Exchange Act of 1934, as amended.

(b)    Employee acknowledges that the limitations set forth in this Section 7
are reasonable and necessary for the protection of OMNI and its Affiliates. In
this regard, Employee specifically agrees that the limitations as to period of
time and geographic area, as well as all other restrictions on Employee’s
activities specified herein, are reasonable and necessary for the protection of
OMNI and its Affiliates. Employee further acknowledges that the parties
anticipate that Employee will be actively seeking markets for the products and
services of OMNI and its Affiliates throughout the United States during
Employee’s employment with OMNI.

(c)    In the event that there shall be any violation of the covenants set forth
in this Section 7, then the time limitation thereof shall be automatically
extended for a period of time equal to the period of time during which such
violation continues; and in the event OMNI is required to seek relief from such
violation in any court, board of arbitration or other tribunal, then the
covenant shall be extended for a period of time equal to the pendency of such
proceedings, including all appeals.

(d)    Employee agrees that the remedy at law for any breach by Employee of this
Section 7 will be inadequate and that OMNI shall also be entitled to injunctive
relief.

 

4



--------------------------------------------------------------------------------

8.    Non-solicitation.    During Employee’s employment with OMNI or any of its
Affiliates and thereafter during the Covenant Period, whether on his own behalf
or on behalf of any other Person, Employee will not (A) solicit, employ, or
otherwise engage as an employee, independent contractor, or otherwise, any
Person who is an employee of OMNI or any of its Affiliates or in any manner
induce or attempt to induce any employee of OMNI and any such Affiliate to
terminate his employment with OMNI or such Affiliate or (B) interfere with
OMNI’s or any of its Affiliate’s relationship with any Person, including any
Person who at any time during the Employee’s employment with OMNI was an
employee, contractor, supplier, or customer of OMNI or any such Affiliate.

9.    Confidential Information; Business Opportunity.    During the term of
Employee’s employment hereunder, and for three (3) years after Employee’s
termination of employment, Employee shall not use or disclose, without the prior
written consent of OMNI, Confidential Information (as defined in Exhibit “A”
attached hereto) relating to OMNI or any of its Affiliates, and upon termination
of Employee’s employment will return to OMNI all written materials in Employee’s
possession embodying such Confidential Information. Employee will promptly
disclose to OMNI all Confidential Information, as well as any domestic business
opportunity related to OMNI which comes to Employee’s attention during the term
of Employee’s employment with OMNI. Employee will not take advantage of or
divert any such business opportunity for the benefit of Employee or any other
Person (as defined in Exhibit “A” attached hereto) without the prior written
consent of OMNI. Employee agrees that the remedy at law for any breach by
Employee of this Section 7 will be inadequate and that OMNI shall also be
entitled to injunctive relief.

10.    Intellectual Property.

(a)    To the extent they relate to, or result from, directly or indirectly, the
actual or anticipated operations of OMNI or any of its Affiliates, Employee
hereby agrees that all patents, trademarks, copyrights, trade secrets, and other
intellectual property rights, all inventions, whether or not patentable, and any
product, drawing, design, recording, writing, literary work or other author’s
work, in any other tangible form developed in whole or in part by Employee
during the term of this Agreement, or otherwise developed, purchased or acquired
by OMNI or any of its Affiliates, shall be the exclusive property of OMNI or
such Affiliate, as the case may be (“Intellectual Property”).

(b)    Employee will hold all Intellectual Property in trust for OMNI and will
deliver all Intellectual Property in Employee’s possession or control to OMNI
upon request and, in any event, at the end of Employee’s employment with OMNI.

(c)    Employee shall assign to OMNI all property rights that Employee may now
or hereafter have in the Intellectual Property. Employee shall take such action,
including, but not limited to, the execution, acknowledgment, delivery and
assistance in preparation of documents, and the giving of testimony, as may be
requested by OMNI to evidence, transfer, vest or confirm OMNI’s right, title and
interest in the Intellectual Property.

 

5



--------------------------------------------------------------------------------

(d)    Employee will not contest the validity of any invention, any copyright,
any patent, or any trademark registration owned by or vesting in OMNI or any of
its Affiliates under this Agreement.

11.    Arbitration.    Any controversy or claim arising out of or relating to
this Agreement shall be submitted to and settled by arbitration administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes and judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. This provision shall
not preclude either party from seeking injunctive relief from a court of
competent jurisdiction to enforce the provisions of Sections 7, 8, 9, or 10 of
this Agreement.

12.    Definitions.    As used in this Agreement, the terms defined in Exhibit
“A” have the meanings assigned to such terms in such exhibit.

13.    Notices.    All notices, requests, demands and other communications
required by or permitted under this Agreement shall be in writing and shall be
sufficiently delivered if delivered by hand, by courier service, or sent by
registered or certified mail, postage prepaid, to the parties at their
respective addresses listed below:

 

(a)

   If to Employee:    Brian J. Recatto    117 Thibodeaux Drive    Lafayette, LA
70503

(b)

   If to OMNI:    OMNI Energy Services Corp.    P.O. Box 3761    Lafayette, LA
70502-3761    Attention: Chair, Compensation Committee

 

Any party may change such party’s address by furnishing notice to the other
party in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

14.    Assignment.    This Agreement is personal to Employee, and Employee shall
not assign any of Employee’s rights or delegate any of Employee’s duties
hereunder without the prior written consent of OMNI. OMNI shall have the right
to assign this Agreement to a successor in interest in connection with a merger,
sale of substantially all assets, or the like; provided however, that an
assignment of this Agreement to an entity with operations, products or services
outside of the industries in which OMNI is then active shall not be deemed to
expand the scope of Employee’s covenant not to compete with such operations,
products or services without Employee’s written consent. OMNI shall require any
Person who is the successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization, or otherwise) to all or substantially all of the
business and/or assets of OMNI to expressly assume and agree to perform, by a
written agreement, all of the obligations of OMNI under this Agreement.

 

6



--------------------------------------------------------------------------------

15.    Survival.    The provisions of this Agreement shall survive the
termination of Employee’s employment hereunder in accordance with their terms.

16.    Governing Law.    This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Louisiana without regard
to the choice-of-law principles thereof.

17.    Choice of Forum; Consent to Jurisdiction.    Subject to the provisions of
§ 11, any suit, action or proceeding arising with respect to the validity,
construction, enforcement or interpretation of this Agreement, and all issues
relating in any manner thereto, shall be brought in the United States District
Court for the Western District of Louisiana, Lafayette Division, or in the event
that federal jurisdiction does not pertain, in the state courts of the State of
Louisiana in Lafayette Parish. Each of the parties hereto hereby submits and
consents to the jurisdiction of such courts for the purpose of any such suit,
action or proceeding and hereby irrevocably waives (a) any objection which any
of them may now or hereafter have to the placing of venue in such courts, and
(b) any claim that any such suit, action or proceeding brought in such court has
been brought in an inconvenient forum.

18.    Binding Upon Successors.    This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

19.    Entire Agreement.    This Agreement constitutes the entire agreement
between OMNI and Employee with respect to the terms of employment of Employee by
OMNI and supersedes all prior agreements and understandings, whether written or
oral, between them concerning such terms of employment.

20.    Amendments and Waivers.    This Agreement may be amended, modified or
supplemented, and any obligation hereunder may be waived, only by a written
instrument executed by the parties hereto. The waiver by either party of a
breach of any provision of this Agreement shall not operate as a waiver of any
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver hereof,
nor shall any single or partial exercise of any such right or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right or remedy.

21.    Cumulative Rights and Remedies.    All rights and remedies hereunder are
cumulative and are in addition to all other rights and remedies provided by law,
agreement or otherwise. Employee’s obligations to OMNI and OMNI’s rights and
remedies hereunder are in addition to all other obligations of Employee and
rights and remedies of OMNI created pursuant to any other agreement and to
applicable law.

22.    Construction.    Each party to this Agreement has had the opportunity to
review this Agreement with legal counsel. This Agreement shall not be construed
or interpreted against any party on the basis that such party drafted or
authored a particular provision, parts of or the entirety of this Agreement.

23.    Severability.    In the event that any provision or provisions of this
Agreement are held to be invalid, illegal or unenforceable by any court of law
or otherwise, the remaining

 

7



--------------------------------------------------------------------------------

provisions of this Agreement shall nevertheless continue to be valid, legal and
enforceable as though the invalid or unenforceable parts had not been included
therein. In addition, in such event the parties hereto shall negotiate in good
faith to modify this Agreement so as to affect the original intent of the
parties as closely as possible with respect to those provisions which were held
to be invalid, illegal or unenforceable.

24.    Attorneys’ Fees and Costs.    If any action at law or in equity is
brought to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which it may be entitled.

25.    Management/Employment Agreements.    By execution hereof, Employee
represents and warrants that he has no current employment agreements, management
agreements or consulting agreements with any third party other than those set
forth in Section 3.

IN WITNESS WHEREOF, OMNI and Employee have executed this Agreement on the date
first above written.

 

COMPANY:

OMNI Energy Services Corp.

By:

  /s/ Richard C. White

Name:

  Richard C. White

Title:

  Chairman – Compensation Committee EMPLOYEE: /s/ Brian J. Recatto Brian J.
Recatto

 

8



--------------------------------------------------------------------------------

EXHIBIT “A”

DEFINITIONS

“Annual Base Salary” means the salary of Employee in effect at the relevant time
determined in accordance with Section 4(a) hereof.

“Affiliate” means, with respect to any Person, each other Person who controls,
is controlled by, or is under common control with the Person specified.

“Cause” when used in connection with the termination of employment with OMNI,
means the termination of Employee’s employment by OMNI by reason of: (i) the
conviction of, the indictment for (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, any felony, the
equivalent thereof, or any crime or offense causing harm to OMNI or any of its
Affiliates (whether or not for personal gain) or involving acts of theft, fraud,
embezzlement, moral turpitude or similar conduct; (ii) the commission (or
attempted commission) by Employee of an act of fraud upon OMNI or any of its
Affiliates; (iii) the misuse or diversion (or attempted misuse or diversion) of
OMNI’s or any of its Affiliates’ funds or property; (iv) fraudulent or willful
and material misrepresentation or concealment on any written report submitted to
OMNI or any of its Affiliates; (v) misconduct, failure by Employee to adhere to
any written policy of OMNI or any of its Affiliates, breach of this Agreement,
or failure to perform material duties assigned to Employee hereunder or the
habitual neglect thereof; (vi) the appropriation (or attempted appropriation) of
a material business opportunity of OMNI or any of its Affiliates, including
attempting to secure or securing personal profit in connection with any
transaction entered into on behalf of OMNI or any of its Affiliates; (vii) the
engagement by Employee in any conflict of interest with OMNI or any of its
Affiliates (except as provided in Section 7(b) of this Agreement) without
compliance with OMNI’s conflict of interest policy, if any, then in effect;
(viii) the engagement by Employee, without the prior written approval of the
Board of Directors of OMNI, in any activity or venture which competes with the
domestic business of OMNI or any of its Affiliates; (ix) the engagement in any
behavior or conduct which would constitute a material violation of the
provisions of OMNI’s insider trading policy or business ethics policy, if any,
then in effect; or (x) the engagement in any behavior or conduct which, in the
judgment of the Board of Directors, is detrimental to or harms the business or
reputation of OMNI or any of its Affiliates; (xi) any violation of paragraphs 7,
8, or 9 of this Agreement; or (xii) the engagement by or acceptance of
employment with another company or entity.

“Change of Control” shall mean:

1.    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of more than 50% of the
outstanding shares of the Common Stock; provided, however, that for purposes of
this subsection 1., the following shall not constitute a Change of Control:

(a)    any acquisition of Common Stock directly or indirectly from OMNI,



--------------------------------------------------------------------------------

(b)    any acquisition of Common Stock by OMNI,

(c)    any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by OMNI or any corporation controlled by OMNI, or

(d)    any acquisition of Common Stock by any corporation pursuant to a
transaction that complies with clauses (a), (b) and (c) of subsection (3) of
this definition; or

2. Individuals who, as of the date of execution of this Agreement (“Execution
Date”), constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Execution Date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered a member of the Incumbent Board, unless such individual’s
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Incumbent Board; or

3. Approval by the shareholders of OMNI of a reorganization, merger or
consolidation, or sale or other disposition of all of substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination,

(a)    all or substantially all of the individuals and entities who were the
beneficial owners of OMNI’s outstanding common stock and OMNI’s voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of common stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which, for purposes of
this paragraph (a) and paragraphs (b) and (c), shall include a corporation which
as a result of such transaction controls the Company or all or substantially all
of the Company’s assets either directly or through one or more subsidiaries),
and

(b)    except to the extent that such ownership existed prior to the Business
Combination, no person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or related trust of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or 30% or more
of the combined voting power of the then outstanding voting securities of such
corporation, and

 

2



--------------------------------------------------------------------------------

(c)    at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

4. Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

“Confidential Information” includes information conveyed or assigned to OMNI or
any of its Affiliates by Employee or conceived, compiled, created, developed,
discovered or obtained by Employee from and during Employee’s employment
relationship with OMNI, whether solely by Employee or jointly with others, which
concerns the affairs of OMNI or its Affiliates and which OMNI could reasonably
be expected to desire be held in confidence, or the disclosure of which would
likely be embarrassing, detrimental or disadvantageous to OMNI or its Affiliates
and without limiting the generality of the foregoing includes information
relating to inventions, and the trade secrets, technologies, algorithms,
methods, products, services, finances, business plans, marketing plans, legal
affairs, supplier lists, client lists, potential clients, business prospects,
business opportunities, personnel assignments, contracts and assets of OMNI or
any of its Affiliates and information made available to OMNI or any of its
Affiliates by other parties under a confidential relationship. Confidential
Information, however, shall not include information (a) which is, at the time in
question, in the public domain through no wrongful act of Employee, (b) which is
later disclosed to Employee by one not under obligations of confidentiality to
OMNI or any of its Affiliates or Employee, (c) which is required by court or
governmental order, law or regulation to be disclosed, or (d) which OMNI has
expressly given Employee the right to disclose pursuant to written agreement.

“Covenant Period” means the period beginning on the effective date of the
termination of Employee’s employment with OMNI and its Affiliates and ending two
(2) years after the termination of Employee’s employment, except as provided
otherwise in this definition. In the event of a termination of Employee’s
employment after June 30, 2011 for any reason other than Cause, the Covenant
Period shall mean the period beginning on the effective date of the termination
of Employee’s employment with OMNI and its Affiliates and ending one (1) year
after the termination of Employee’s employment.

“Person” means any individual, corporation, trust, partnership, limited
partnership, foundation, association, limited liability company, limited
liability partnership, joint stock association or other legal entity.

“Restricted Business” means all business operations (including marketing, sales,
operations, or otherwise) of OMNI Energy Services Corp, including its Affiliates
and subsidiaries.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

SECTION 7 NON-COMPETE

PARISHES AND COUNTIES

 

Texas

    Louisiana   Mississippi

Aransas

  Jones   Acadia   Amite

Archer

  Karnes   Allen   Hancock

Austin

  Kenedy   Ascension   Harrison

Baylor

  Kleberg   Assumption   Jackson

Bee

  Lavaca   Beauregard   Lamar

Brazoria

  Lee   Bienville   Lincoln

Brazos

  Liberty   Bossier   Marion

Brooks

  Limestone   Caddo   Pearl River

Burleson

  Live Oak   Calcasieu   Pike

Calhoun

  Madison   Cameron  

Chambers

  Matagorda   Desoto   Utah

Clay

  Montague   East Baton Rouge   Carbon

Coleman

  Navarro   Evangeline   Duchesne

Colorado

  Newton   Iberia   Grand

Cooke

  Nolan   Iberville   Uintah

Denton

  Nueces   Jackson  

Dewitt

  Orange   Jefferson   Alabama

Duval

  Palo Pinto   Jefferson Davis   Baldwin

Eastland

  Parker   Lafayette   Mobile

Erath

  Polk   Lafourche  

Fannin

  Refugio   La Salle   Arkansas

Fayette

  Robertson   Lincoln   Conway

Fisher

  Sabine   Livingston   Faulkner

Fort Bend

  San Augustine   Orleans   Van Buren

Freestone

  San Patricio   Plaquemines        

Galveston

  Shackleford   Pointe Coupee   Wyoming

Goliad

  Starn   Red River   Fremont

Grayson

  Stephens   Sabine   Sublette

Grimes

  Stonewall   St. Bernard   Sweetwater

Hardeman

  Tarrant   St. Charles  

Hardin

  Taylor   St. James   Gulf of Mexico

Harris

  Throckmorton   St. John the Baptist  

Henderson

  Tyler   St. Landry  

 

4



--------------------------------------------------------------------------------

Texas cont

    Louisiana cont   Oklahoma

Hidalgo

  Victoria   St. Martin   Atoka

Hill

  Walker   St. Mary   Coal

Hood

  Waller   St. Tammany   Latimer

Hopkins

  Washington   Tangipahoa   Pittsburg

Jack

  Webb   Terrebonne  

Jackson

  Wharton   Vermillion  

Jasper

  Willacy   Webster  

Jefferson

  Wise   West Baton Rouge  

Jim Hogg

  Young    

Jim Wells

  Zapata    

Johnson

     

 

5